Citation Nr: 0018490	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  97-25 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a service-connected 
left knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

It appears that the veteran served on active duty from May 
1986 to May 1989, although the claims folder does not 
currently contain verification of such service.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1997 RO decision which increased the rating, 
from 20 percent to 30 percent, for the veteran's service-
connected left knee disability; he appealed for a higher 
rating.  In a July 1999 decision, the RO assigned separate 
ratings for the left knee disability, 30 percent for 
instability and 30 percent for arthritis with limitation of 
motion; the combined rating (38 C.F.R. § 4.25) is 50 percent.  
A personal hearing was held before a member of the Board at 
the RO (i.e. a Travel Board hearing) in May 2000.
 
The Board also notes that in a statement dated in May 2000, 
the veteran appears to be raising claims for entitlement to 
service connection for a right knee disability, a right hand 
disability, a shoulder disability, a back disability, and 
depression.  The veteran asserts that such conditions are 
secondary to his service-connected left knee disability.  
These issues are not currently on appeal and are referred to 
the RO for appropriate action.


REMAND

The veteran's claim for an increased rating for a left knee 
disability is well grounded, meaning plausible, and the file 
shows there is a further VA duty to assist him in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1999).

At a May 2000 Travel Board hearing, the veteran testified 
that within the past few months he received VA medical 
treatment at the Allentown VA outpatient clinic for his 
service-connected left knee disability.  The Board finds that 
such records must be obtained and associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  Any other recent medical records should also 
be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The most recent VA examination was conducted in December 
1998.  At the May 2000 hearing, the veteran asserted that his 
left knee disability had worsened.  In the judgment of the 
Board, another VA examination is warranted to determine the 
current severity of the veteran's left knee disability.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should obtain official service 
department verification of the veteran's 
active service, and this documentation 
should be placed in the claims folder.

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a left knee disability 
since 1999.  The RO should directly 
contact all identified medical providers 
and obtain copies of all relevant medical 
records that are not already on file.  38 
C.F.R. § 3.159.  Even if the veteran does 
not respond, the RO should obtain any VA 
outpatient treatment records dated since 
1999 from the Allentown outpatient 
clinic.

3.  The RO should have the veteran 
undergo a VA orthopedic examination to 
determine the severity of his 
left knee disability.  All indicated 
tests should be performed, to include 
range of left knee motion in degrees, 
measured with a goniometer, and an 
accurate assessment of left knee 
instability.  The examiner should note 
for the record any objective evidence of 
pain referable to the left knee, and 
should assess the degree of additional 
limited motion or other functional 
impairment during use or flare-ups due to 
knee pain, in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
clinical findings must be reported in 
detail in the examination report.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination. 

4.  After the above development has been 
completed, the RO should review the claim 
for an increased rating for a left knee 
disability.  This should include 
consideration of the "amputation rule," 
which provides that the combined rating 
for disabilities of an extremity shall 
not exceed the rating for amputation at 
the elective level, were amputation to be 
performed.  38 C.F.R. § 4.68.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


